                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


 FENDER MUSICAL INSTRUMENTS                        )
 CORP.,                                            )
                                                   )
           Plaintiff,                              )
                                                   )   No. 3:13-cv-1075
 v.                                                )
                                                   )
 KELTON SWADE individually and d/b/a               )
 KELTON SWADE GUITARS and                          )
 KELTON SWADE LLC,                                 )
                                                   )
           Defendants.                             )

                                                 ORDER

       After fees were assessed against Defendants Kelton Swade, individually and d/b/a Kelton

Swade Guitars and Kelton Swade LLC (“Swade”), in this dispute on October 30, 2017 (Doc. No.

143), Swade appealed and the Sixth Circuit affirmed. Plaintiff now moves for attorney fees arising

from that appeal, as well as those involving Swade’s motions for reconsideration (Doc. No. 139)

and for a new trial (Doc. No. 144). That second motion for attorneys’ fees is currently before the

Court (Doc. No. 174), and Swade has filed a response in opposition (Doc. No. 184). 1

       The Magistrate Judge has issued a Report and Recommendation (Doc. No. 186),

recommending that Fender’s motion be granted in part and denied in part. Swade himself filed a

document that nominally are his objections to the R&R (Doc. No. 187). The local rules prohibit

Swade from representing Kelton Swade LLC. See M.D. Tenn. R. 83.01(b)(4); see also Rowland




       1
          In reviewing an earlier motion for attorney fees, this Court instructed Plaintiff to revise
the request based on reduced attorney fees. (Doc. No. 126). The Plaintiff heeded this request in the
instant, second renewed motion for attorneys’ fees and calculated their fees at the previously
approved reduced hourly rate. (See Doc. No. 174).
v. Cal. Men’s Colony, 506 U.S. 194, 201–02 (1993). To the extent that his objections are on behalf

of Kelton Swade LLC, they are DENIED.

       He can file objections on behalf of himself and Kelton Swade Guitars, however, the

objections that he has filed are non-responsive to the Magistrate Judge’s Report and

Recommendation. Accordingly, after de novo review, the Report and Recommendation is

ADOPTED (Doc. No. 186), and Plaintiff’s Second Renewed Motion for Attorneys’ Fees is

GRANTED (Doc. No. 174). The Court hereby AWARDS the amount of $87,273.28 in attorneys’

fees and costs to the Plaintiff. Additionally, Swade’s Motion for Cancellation of Plaintiff’s

Trademarks is DENIED AS MOOT (Doc. No. 187).

       IT IS SO ORDERED.



                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                    2
